Exhibit (Multicurrency - Cross Border) ISDA® International Swap Dealers Association, Inc. MASTER AGREEMENT dated as of July 22, 2008 MERRILL LYNCH CAPITAL SERVICES, INC. (“Party A”) MERRILL AUTO TRUST SECURITIZATION 2008-1 (“Party B”) have entered and/or anticipate entering into one or more transactions (each a “Transaction”) that are or will be governed by this Master Agreement, which includes the schedule (the “Schedule”), and the documents and other confirming evidence (each a “Confirmation”) exchanged between the parties confirming those Transactions. Accordingly, the parties agree as follows:- 1.Interpretation (a)Definitions.
